

115 HR 4423 IH: North Texas Water Supply Security Act of 2017
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4423IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Sam Johnson of Texas (for himself, Mr. Sessions, Mr. Ratcliffe, and Mr. Hensarling) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit claims under Federal law seeking judicial review of any environmental impact statement,
			 environmental review, or authorization for the Lower Bois d’Arc Creek
			 Reservoir Project in Fannin County, Texas, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Texas Water Supply Security Act of 2017. 2.Limitations on claims under Federal law seeking judicial review of any environmental impact statement, environmental review, and/or authorization for the Lower Bois d’Arc Creek Reservoir Project in Fannin County, Texas (a)Definitions (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
 (2)AuthorizationThe term authorization means any license, permit, approval, finding, determination, certification, or other administrative decision issued by an agency or a State agency acting under delegated or other Federal authority that is required or authorized under Federal law in order to site, construct, reconstruct, or commence operations of the reservoir project.
 (3)Environmental impact statementThe term environmental impact statement means the detailed statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (4)Environmental reviewThe term environmental review means procedures and processes conducted to comply with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (5)Project sponsorThe term project sponsor means the North Texas Municipal Water District. (6)Reservoir projectThe term reservoir project means the Lower Bois d’Arc Creek Reservoir Project located in Fannin County, Texas, proposed for construction by the North Texas Municipal Water District.
 (b)Judicial reviewNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of any environmental impact statement, environmental review, and/or authorization issued by an agency or a State agency acting under delegated or other Federal authority for the reservoir project shall be barred unless—
 (1)the action is filed not later than 60 days after the date of publication in the Federal Register of the final record of decision or approval or, unless a shorter time is specified in Federal law under which judicial review is allowed; and
 (2)in the case of an action pertaining to an environmental impact statement for, environmental review of, or authorization for the reservoir project, the action is filed by a party that submitted a comment during the public comment period on the revised draft environmental impact statement for the reservoir project.
 (c)Separate actionThe final agency action that follows preparation of a supplemental environmental impact statement, if required, shall be considered a separate final agency action, and the deadline for filing a claim for judicial review shall be 60 days after the date of the Federal Register notice of the final agency action.
 (d)District court venue and deadlineAll actions related to the reservoir project— (1)shall be brought in the United States District Court for the Eastern District of Texas; and
 (2)shall be resolved as expeditiously as possible. (e)Injunctive relief (1)In generalIn addition to considering any other applicable equitable factors, in any motion for a temporary restraining order or any injunction against an agency, a State agency acting under delegated or other Federal authority or the project sponsor in connection with review or authorization of the reservoir project, the court shall—
 (A)consider the potential effects on public health, safety, and the environment, and the potential for significant negative economic effects resulting from an order or injunction;
 (B)not presume that the harms described in subparagraph (A) are reparable; (C)not waive or limit the requirements of Federal Rule of Civil Procedure 65(c) as to any movant for a temporary restraining order or injunction; and
 (D)determine the amount of security described in subparagraph (C) in the same proceeding in which the court considers the temporary restraining order or any injunction.
 (2)SecurityWith respect to the security described in paragraph (1)(C)— (A)an order granting injunctive relief shall not be effective unless and until such security has been posted by the movant;
 (B)an order granting injunctive relief shall require such security to be posted within 15 calendar days or less from the issuance of the order; and
 (C)if the movant fails to post such security within the time provided in an order granting injunctive relief, the order granting injunctive relief automatically terminates.
 (f)Savings provisionNothing in this section— (1)creates a right to judicial review;
 (2)supersedes, amends, or modifies any Federal statute or affects the responsibility of any State or Federal officer to comply with or enforce any statute;
 (3)creates a presumption that the reservoir project will be approved or favorably reviewed by any agency or a State agency acting under delegated or other Federal authority; or
 (4)places any limit on filing a claim that a person has violated the terms or conditions of a permit, license, approval, or certification.
				